DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.
 	Claims 1-5, and 7-20 remain pending in the present application, with claims 9 -20 being withdrawn from consideration.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Line 9 recites “section material. This appears to be missing the word --of--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gallant et al. (US 2017/0202700 A1), hereinafter Gallant, in view of Israel et al. (US 2007/0124899 A1), hereinafter Israel, and Ingimundarson et al. (US 2014/0081189 A1), hereinafter Ingimundarson.

	Regarding Claim 1, Gallant teaches an ostomy belt support system (Figs. 3 and 4; Abstract) comprising a supply of material having a first length and a first end (elements 12, 20, and 22; Paragraph 45); a buckle configured for attachment to the first end and a second end (Fig. 2, elements 24a and 24b).
	Gallant does not explicitly teach the material being cut to a second length to form a second section of material, or the buckle being attached to an inner surface of the section material proximate the second end using a fastener located on an exterior surface of the buckle.
	In addressing the same problem as Applicant, the problem being the bucking of free belt sections, Israel teaches a buckle (Figs. 1, 3, and 4; Abstract) for medical devices (Paragraph 20) comprising first and second arms that receive a first end therebetween (elements 110, 114, and 122; Figs. 3 and 4 show the end of the left strap 132 being received between said arms). 	Israel further teaches the buckle has an outer fastener connecting to a surface of the section of material proximate the second end using said fastener located on an exterior surface of the buckle (element 120; Fig. 4 shows the right strap 134 attached to an external surface of the fastener; also see Paragraph 22).
	It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to substitute one known element for another to obtain
predictable results. Substituting the buckle of Gallant with the buckle having first and second arms of Israel would have achieved the predictable result of analogously connecting the belt ends of Gallant. In particular, the buckle of Israel would allow for easy adjustment (Paragraph 2), and would thus comprise a buckle having first and second arms, as well as a fastener located on an exterior surface of the buckle.
	Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007).
	Gallant and Israel do not explicitly teach the fastener located on an exterior surface of the buckle being attached to an inner surface of the section of material proximate the
	
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to explicitly connect the outer faster to an inner surface of the section of material proximate the second end since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
	In the instant case, whether the outer faster of the buckle connects to the inner surface or the outer surface of the section of material proximate the second side does not change the fundamental function of the buckle attaching the two belt ends.
	Gallant and Israel still do not explicitly teach the material being cut to form a second length.
	In addressing the same problem as Applicant, the problem being long-term wearable belts for medical purposes, Ingimundarson teaches supplying length of material and cutting to reduce the size of the belt (Paragraph 66; also see Fig. 20 which shows how one belt end 114 can be cut).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified of the belt of Gallant to be cut as taught by Ingimundarson. Doing so would allow for Gallant to be resized to fit more users.
	
	Regarding claim 3, Gallant, Israel, and Ingimundarson substantially disclose invention as claimed. Gallant further teaches the material including an opening (Figs. 3 and 4, element 14; Paragraph 45).

	Regarding claim 4, Gallant, Israel, and Ingimundarson substantially disclose invention as claimed. Gallant further teaches comprising a grommet disposed at the opening (element 34; Paragraph 47).

	Regarding claim 5, Gallant, Israel, and Ingimundarson substantially disclose invention as claimed.
	Israel further teaches the use of hook and loop fasteners to connect the buckle to the belt sections (Paragraphs 18-19 and 21).
	As stated above, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the buckle of Gallant with the buckle having first and second arms of Israel would have achieved the predictable result of analogously connecting the belt ends of Gallant, and would further comprise the buckle being attached to the material with a hook and loop fastener.
	Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007).

	
	Regarding claim 7, Gallant, Israel, and Ingimundarson substantially disclose invention as claimed. 
	Israel further teaches the buckle including a body portion extending from the first and second arms configured for attachment to the second end (Fig. 3, elements 120 and 124).
	As stated above, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the buckle of Gallant with the buckle having first and second arms of Israel would have achieved the predictable result of analogously connecting the belt ends of Gallant, and would further comprise the buckle having a body portion extending from the first and second arms.
	Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007).


	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gallant, Israel and Ingimundarson as applied to claim 1 above, and further in view of Levesque (US 2006/0047256 A1).

Regarding claim 2, Gallant, Israel, and Ingimundarson substantially disclose invention as claimed. They do not explicitly teach material being a breathable fabric.
In the same field of endeavor, Levesque teaches an ostomy belt teaches an ostomy belt (Fig. 1; Abstract) being made of breathable fabric (Paragraph 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gallant, Israel, and Ingimundarson to be made of breathable material as taught by Levesque. Doing so would help eliminate moisture produced by the user underneath the belt (Paragraph 39).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gallant, Israel, and Ingimundarson as applied to claim 1 above, and further in view of Zinna (US 5,299,324 A).

	Regarding claim 8, Gallant, Israel, and Ingimundarson substantially disclose invention as claimed. They do not explicitly disclose the supply of material being a roll of material.
	In addressing the same problem as Applicant, the problem being the provision of material for belts, Zinna teaches providing a roll of material that is then cut to size for individual belts (Col. 2, lines 35 - 39).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gallant, Israel, and Ingimundarson to have the supply of material be a roll as taught by Zinna. Doing so would allow for multiple belts worth of material to be supplied from which individual belts can be cut in the same manner as described in Col. 2, lines 35 - 39 of Zinna as Gallant discloses the material as also being elastic and textile (Paragraph 45). Further, rolling the material would make it more compact for storage and easy to unroll a desired length.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Rather, Israel is introduced as a teaching reference which teaches the buckle as claimed. Gallant is maintained as the primary reference, with Ingimundarson maintained as a teaching reference over which Applicant’s invention is deemed unpatentable.
Applicant’s arguments regarding the dependent claims are similarly moot as claim 1 remains rejected as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ely-McGregor (US D886,666 S) discloses a highly analogous buckle having arms and an external fastener (Figs. 1 and 5-7).
Gitterman, III (US 5,785,011 A) discloses an analogous buckle assembly having arms (Fig. 1).
Moore (US 7,935,097 A) discloses an analogous ostomy belt.
Rowland et al. (US 2012/0036618 A1) discloses an analogous belt which is resized by cutting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                     

/PHILIP R WIEST/Primary Examiner, Art Unit 3781